DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 12314902 filed 12/18/2008.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 21-26, 28-33, 35-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., “hereinafter Weber” (US Patent application: 20040093394) in view of Minnick et al., “hereinafter Minnick” (US Patent application: 20030144018). 

As per Claim 21, Weber discloses a method for providing messages using a mobile messaging platform, comprising: 
establishing a plurality of binds to an aggregator, wherein each bind is a separate communication link (Weber, Para.40, The various radio stations (program content), designated by Station 1, Station 2, and Station 3 in FIG. 2, are received by a program aggregator 42. The Stations 1-3 are representative of the plurality of radio stations that forward their programming content for dissemination over the Internet 34. The program aggregator 42 may be associated with the web server 36, another web server associated with the multiplexer 40, or still another web server. Additionally, as indicated above with reference to FIG. 1, the programming content from the various radio stations, depicted as lines designated Stations 1-3, is provided to the program aggregator 42 typically via the Internet 34.); 
receiving content from a content source (Weber, Para.40, The various radio stations (program content), designated by Station 1, Station 2, and Station 3 in FIG. 2, are received by a program aggregator 42. The Stations 1-3 are representative of the plurality of radio stations that forward their programming content for dissemination over the Internet 34);
generating a plurality of messages based on the received content, wherein each of the plurality of messages is for a different subscriber device (Weber, Para.41, The program aggregator 42 then generates marked programming content that is forwarded to the multiplexer 40.); and 
providing the plurality of messages to the aggregator via the plurality of functional binds (Weber, Para.57, The web server 36 attempts to connect to an active connection manager 152 of the plurality of connection managers represented by the multiple connection manager boxes.).
However does not disclose identifying a plurality of functional binds based on identifying at least one non-functional bind from the plurality of binds due to at least one of a networking error, a software failure or a hardware failure.
Minnick discloses identifying a plurality of functional binds based on identifying at least one non-functional bind from the plurality of binds due to at least one of a networking error, a software failure or a hardware failure (Minnick, Para., 49, The multi-agency router is connected to the multi-channel controller gateways 210. The gateways 210 are software modules responsible for setting up all the active connections to the alternate communications channels such as CDPD, AMPS, or EDACS, Para.53, A channel failure can be the result of failure of several different elements of the remote tower site 120 or 170. Some of these potential failures are failure of the base station transceiver, failure of the radio network controller hardware, failure of the RNC/TDMA service software, failure of the operating system on the RNC 860, failure of the physical link connecting the radio network controller 860 to the remainder of the system, and failure of the software connectivity between the RNC/TDMA service 190 and the multi-channel controller services.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Weber with the teachings as in Minnick. The motivation for doing so would have been for providing a new mobile digital multi-channel communications system architecture that has features in the mobile units, tower sites, dispatch agencies, and a multi-channel controller (MCC) to arrive at a cohesive integrated communications solution. (Minnick, Para.9).

With respect to Claim 28 and Claim 35 are substantially similar to Claim 21 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 22, Weber in view of Minnick discloses the method of claim 21, further comprising: converting the received content into a common format (Weber, Para.28, Formatting 16 of the radio content 14 includes converting the analog signal into a digital signal for transmission to and via the network 22, Para.27, Analogous to a radio station performing radio broadcasting, a television station produces or generates video and audio programming or content (i.e. television content). The content may be in an analog and/or digital format and is broadcast over the air (i.e. terrestrial broadcasting) in a format such as is known in the art.);

With respect to Claim 29 is substantially similar to Claim 22 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 23, Weber in view of Minnick discloses the method of claim 21, wherein the received content comprises at least one of real-time information or content corresponding to an event (Weber, Para.31, The listener 26 selects a radio station/audio broadcast from a plurality of radio stations offered by the server 24. The network server 24 then provides the listener 26 the chosen radio station audio broadcast in real time via the network 22. The network-enabled device of the listener 26 also has appropriate software to play (decode) the audio format of the audio broadcast from the network server 24.).

With respect to Claim 30 and Claim 40 are substantially similar to Claim 23 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 24, Weber in view of Minnick discloses the method of claim 21, wherein a first set of messages from the plurality of messages is provided to the aggregator on a first functional bind and a second set of messages from the plurality of messages is provided to the aggregator on a second functional bind in parallel to the first set of messages (Weber, Para.82, The present design allows for a highly scalable architecture to support thousands of users simultaneously while maintaining a high quality of service, Para.32, the network server 24 is operable to provide each one of a plurality of listeners any one of the plurality of radio stations carried by the network server 24 as well as provide targeted advertisements in each radio station broadcast to each listener. These radio program streams are seamlessly provided to each user. [Each station communicates with the aggregator via its own connection/functional bind to the aggregator. Listeners of station 1 read on first message recipients and listeners of station 2 read on second message recipients. Listeners are associated with a station which in turn is associated with its own connection/functional bind.).

With respect to Claim 31 and Claim 36 are substantially similar to Claim 24 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 25, Weber in view of Minnick discloses the method of claim 21, further comprising: generating a subscriber profile for a subscriber of a messaging service (Weber, Para.36, When advertisement data markers in the radio program content indicates that it is time for an advertisement to be inserted, the multiplexer 40 selects an advertisement channel or feed from a plurality of ad feeds 54 from an advertisement staging module 48 based on the demographic profile of the user 32, and connects the input source (i.e. radio program contents) to the appropriate advertisement channel.); and determining whether the subscriber is to be a recipient of one of the plurality of messages based on the subscriber profile (Weber, Para.39, the user profile database for demographics 38, preferably in conjunction with the statistics acquired by the multiplexer 40, is operable to allocate the different advertisements for delivery to the user 32 based on previously compiled user preference data. As well, prior preference data based on a user program selection history may be used.). 

With respect to Claim 32 and Claim 37 are substantially similar to Claim 25 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 26, Weber in view of Minnick discloses the method of claim 25, further comprising: receiving first information from a first subscriber device, wherein the subscriber profile is based on the first information (Weber, Para.39, the user profile database for demographics 38, preferably in conjunction with the statistics acquired by the multiplexer 40, is operable to allocate the different advertisements for delivery to the user 32 based on previously compiled user preference data. As well, prior preference data based on a user program selection history may be used.); receiving second information from a second different subscriber device (Weber, Para.73, Gateway 710 compares at least one network factor from at least one ad insertion system 30 to determine which ad insertion system 30, from a plurality of ad insertion systems, should transmit programming to user 32. For example, gateway 710 determines that two ad insertion systems 30 correspond to the demographic profile of a user 32.); and automatically updating the subscriber profile to associate the subscriber with the second different subscriber device in response to receiving the second information (Weber, Para.70, Gateway 710 identifies and associates a developed profile such as a demographic profile with user 32, preferably the demographic profile exists either in local or remote storage (refer to previous sections above about user identification, and the content of demographic profiles). Optionally, the gateway 710 allows for user 32 to update or create a demographic profile by entering in information (via questionnaire, text entry, etc.) and/or by using data generated by Internet usage analysis (profiles developed by third parties, tracking activity on websites visited, web site cookies analysis, or the like.). Gateway 710 analyzes the associated demographic profile of user 32 for determining at least one ad insertion system 30 from a plurality of ad insertion systems that corresponds with the demographic profile of user 32.).
With respect to Claim 33 and Claim 38 are substantially similar to Claim 26 and are rejected in the same manner, the same art and reasoning applying.

Claims 27, 34, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., “hereinafter Weber” (US Patent application: 20040093394) in view of Minnick et al., “hereinafter Minnick” (US Patent application: 20030144018) and further in view of Haumont et al., “hereinafter Haumont” (U.S. Patent Application: 20040180676).

As per Claim 27, discloses the method of claim 26, 
However Weber in view of Minnick does not disclose the first subscriber device and the second different subscriber device are associated with a same telephone number.
Haumosnt discloses the first subscriber device and the second different subscriber device are associated with a same telephone number (Haumont, Para05, each of these subscription profiles (subscriber profile 1, subscriber profile 2, subscriber profile 3) also has a so-called common MSISDN number, which can be used to replace the individual MSISDN ).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Weber, Minnick with the teachings as in Haumosnt. The motivation for doing so would have been for providing handle multiple subscribers having the same calling line identity, wherein each multiple subscriber has an individual mobile subscriber number and a common mobile subscriber number that can be used to replace the individual mobile subscriber number, wherein in some cases, one mobile subscriber has an identical individual and common mobile subscriber number, and wherein the mobile network receives a mobile subscriber number from a multiple subscriber. The TMS determines whether the mobile subscriber number is either the individual mobile subscriber number or the common mobile subscriber number in any one of a number of different ways. (Haumosnt, Para.15).

With respect to Claim 34 and Claim 39 are substantially similar to Claim 26 and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449